Exhibit 10.2

 

W&T OFFSHORE, INC.
AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN

 

Executive Annual Incentive Award Agreement

For Fiscal Year 2019

 

This potential Annual Incentive Award (the “Award”) is granted on June 3,
2019(the “Award Date”), by W&T Offshore, Inc., a Texas corporation (the
“Company”) to the executive whose name appears in the footer below (“Awardee” or
“you”).

 

WHEREAS, the Company in order to induce you to enter into and to continue to
dedicate service to the Company and to materially contribute to the success of
the Company agrees to grant you this Award; and

 

WHEREAS, this Award is granted to you pursuant to the W&T Offshore, Inc. Amended
and Restated Incentive Compensation Plan, as may be amended from time to time
(the “Plan”), and the following terms and conditions of this agreement (the
“Agreement”) for the Company’s 2019 fiscal year.

 

NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the Award is hereby
granted on the following terms and conditions:

 

1.          Terms and Conditions. The Award is subject to all the terms and
conditions of the Plan. All capitalized terms not defined in this Agreement
shall have the meaning stated in the Plan. If there is any inconsistency between
the terms of this Agreement and the terms of the Plan, the terms of the Plan
shall control unless this Agreement expressly states that an exception to the
Plan is being made.

 

2.           Definitions. For purposes of this Agreement, the following terms
shall have the meanings stated below.

 

(a)     “Base Salary” means the base salary you received as an employee during
the Performance Period, (i) including any amounts deferred pursuant to an
election under any 401(k) plan, pre-tax premium plan, deferred compensation
plan, or flexible spending account sponsored by the Company or any Subsidiary,
and any overtime paid to you as an offshore employee required by your standard
work schedule, but (ii) excluding any incentive compensation, employee benefit,
or other benefit paid or provided under any incentive, bonus or employee benefit
plan sponsored by the Company or any Subsidiary, all overtime paid other than as
specified in (i) above and/or any excellence award, gains upon stock option
exercises, restricted stock grants or vesting, moving or travel expense
reimbursement, sign on bonus, imputed income, or tax gross-ups, without regard
to whether the payment or gain is taxable income to you.

 

 

--------------------------------------------------------------------------------

 

 

(b)     “Disability” means your permanent disability as defined in your
Individual Agreement. In the event that there is no existing written Individual
Agreement between you and the Company or if any such agreement does not define
Disability, the term “Disability” shall mean: (i) a physical or mental
impairment of sufficient severity that, in the sole opinion of the Company, (A)
you are unable to continue performing the duties assigned to you prior to such
impairment or (B) your condition entitles you to disability benefits under any
insurance or employee benefit plan of the Company or its Subsidiaries, and (ii)
the impairment or condition is cited by the Company as the reason for your
termination; provided, however, that in all cases, the term Disability shall be
applied and interpreted in compliance with section 409A of the Code and the
regulations thereunder.

 

(c)     “Individual Agreement” means any employment or severance agreement, if
any, between you and the Company or any Subsidiary.

 

(d)     “Performance Goals” means the performance criteria established by the
Committee pursuant to Section 8 of the Plan and set forth in Appendix A attached
hereto.

 

(e)     “Performance Period” means the Company’s complete fiscal year ending
December 31, 2019.

 

(f)     “Total Performance Score” means the aggregate number of points,
expressed as a percentage, you are assigned as a result of the Committee’s
review, analysis and certification of the achievement of the applicable
Performance Goals set forth in Appendix A attached hereto for the Performance
Period. Your Total Performance Score, shall be expressed as a percentage set
forth using the chart below:

 

Total

Performance

Score in Points

Total Performance

Score Expressed as a Percentage  

200

200%

100

100%

50

50%

0

0%

 

(g)     “Individual Performance Multiplier” means a number based on your
Individual Performance Score (defined below). Your Individual Performance Score
corresponds to the Company’s view of your individual performance and
contribution to the success of the Company, on a scale of one to five, as
determined by your supervisor and subject to the review of the Chief Executive
Officer and the Compensation Committee (the “Individual Performance Score”). It
is intended, but not required, that the Individual Performance Scores be
provided in tenths, e.g., 4.1.

 

Individual Performance Score 1.0 2.0 2.1 3.0 4.0 5.0 Individual Performance
Multiplier 0 0 0.10 0.53 1.00 1.90

 

An Individual Performance Score of 2.0 or less results in an Individual
Performance Multiplier of zero and therefore no Award whatsoever is earned. For
the avoidance of doubt, you must have an Individual Performance Score of at
least 2.1 in order to earn an Award.

 

2

--------------------------------------------------------------------------------

 

 

(h)     “Annual Incentive Award Pool” means the total dollar amount approved by
the Compensation Committee to fund the Annual Incentive Award Program.

 

(i)     “Annual Incentive Award Pool Adjustment Factor” means the Annual
Incentive Award Pool, divided by the sum of amount obtained by multiplying the
following four numbers for all employees: Base Salary, Target Award Percentage,
Total Performance Score (expressed as a percentage), and Individual Performance
Multiplier. The Annual Incentive Award Pool Adjustment Factor shall be expressed
as a percentage and will not exceed 100%.

 

3.         Effect of Award Agreement. This Award is subject to all of the terms
and conditions of the Agreement and the Plan; all decisions or interpretations
of the Agreement and the Plan by the Committee are binding, conclusive and
final.

 

4.            Target Award Percentage. Your award percentage is __% (“Target
Award Percentage”).

 

5.            Maximum Performance Levels. The maximum Total Performance Score
you may be assigned shall not exceed 200.

 

6.            Award Calculation.

 

(a)     Subject to the terms and conditions set forth in the Plan and this
Agreement, including, without limitation, Sections 5 and 8, your Award is equal
to the dollar amount obtained by multiplying the following five numbers: your
Base Salary, Target Award Percentage, Total Performance Score (expressed as a
percentage), Individual Performance Multiplier, and Annual Incentive Award Pool
Adjustment Factor.

 

(i)     The Total Performance Score will be calculated using straight-line
interpolation.

 

(ii)     Any Award that is earned will be paid in cash as soon as practicable
after the Committee has certified the applicable Performance Goals were achieved
for the Performance Period, but in no event later than the seventy-fifth (75th)
day following the date the Performance Period ends. However, notwithstanding
anything within this Agreement to the contrary, the Company will not pay any
Awards unless and until the following financial condition is achieved on or
before December 31, 2021: Adjusted EBITDA less Interest Expense Incurred, as
reported by the Company in its announced Earnings Release with respect to the
end of any fiscal quarter plus the three preceding fiscal quarters, exceeds $200
million. In such case the cash payment will be made within 30 days following the
achievement of this financial condition, but subject to all the terms of this
Agreement, including but not limited to Sections 7(b) and 8; provided that the
Committee in its sole discretion retains the right to pay any Award otherwise
earned regardless of whether such financial condition is achieved.

 

(iii)     You must be employed prior to September 30 within the Performance
Period in order to be eligible to participate in the Plan for the Performance
Period.

 

3

--------------------------------------------------------------------------------

 

 

(b)     Subject to (i) and (ii) above, as an example calculation, an individual
with a Base Salary of $100,000, an Target Award Percentage of 30%, a Total
Performance Score of 90, an Individual Performance Score of 4.0 (resulting in an
Individual Performance Multiplier of 1.0), and Annual Incentive Award Pool
Adjustment Factor of 100% shall receive the following award:

 

$27,000 = ($100,000) x (0.3) x (0.9) x (1.0) x (1.0)

 

7.     Effect of Termination of Employment. Notwithstanding any provisions to
the contrary below in the remainder of this Section 7, in the event of any
inconsistency between this Section 7 and any written Individual Agreement you
may have, the terms of such an Individual Agreement will control. In the event
you do not have an Individual Agreement or your Individual Agreement does not
address the treatment of Annual Incentive Awards under the Plan, and your
employment is terminated at any time on or after the Award Date and before the
Award is paid, your Award will be treated as follows:

 

(a)     Death or Disability. If your termination of employment is a result of
your death or Disability, as determined by the Company in its sole and complete
discretion, you will receive a pro-rata Award, if an Award is payable for the
Performance Period, based on your Base Salary, Award Percentage and Individual
Performance Multiplier as well as the Total Performance Score and Annual
Incentive Award Pool Adjustment Factor applicable to the Performance Period (the
“Pro-Rata Award”). Subject to Section 6(a)(ii), you, your beneficiaries, or your
estate, as applicable, will be paid in cash as soon as practicable after the
Committee has certified the applicable Performance Goals were achieved for the
Performance Period, but in no event later than the seventy-fifth (75th) day
following the date the Performance Period ends; provided, however, that you must
have been employed with the Company for a minimum of 90 days during the
Performance Period in order to be eligible for a Pro-Rata Award described in
this Section 7(a).

 

(b)     Terminations other than Death or Disability. Unless your termination of
employment is a result of your death or Disability, you must be employed by the
Company or a Subsidiary on the date Awards are paid in order to be eligible to
receive payment of an Award. You have no vested interest in the Award prior to
the Award actually being paid to you by the Company. If your employment with the
Company or a Subsidiary terminates for any reason other than your death or
Disability, whether your termination is voluntary or involuntary, with or
without cause, you will not be eligible to receive payment of any Award for the
Performance Period.

 

8.     Right of the Committee. The Committee has the right to increase, reduce
or eliminate your Award for any reason regardless of the amount of your Total
Performance Score or Individual Performance Multiplier achieved.

 

9.     Right of the Company and Subsidiaries to Terminate Services. Nothing in
this Agreement confers upon you the right to continue in the employ of the
Company or any Subsidiary, or interfere in any way with the rights of the
Company or any Subsidiary to terminate your employment at any time, with or
without cause.

 

4

--------------------------------------------------------------------------------

 

 

10.     Effect of Transfer to New Position during the Performance Period. In the
event that you are transferred to a new position with the Company or a
Subsidiary during the Performance Period that confers upon you a new employment
status in all or any significant aspect of your employment with the Company or a
Subsidiary (including, but not limited to, a new title, rank, Base Salary,
authority, duties, or other similar employment element) that is dissimilar from
the position you hold upon the Award Date, the Committee has the sole discretion
to determine whether or not such new position shall necessitate one or more of
the following actions: (a) amending this Agreement, including, but not limited
to, an amendment to the Performance Goals or the Target Award Percentage, (b)
terminating this Agreement and any potential Award for the applicable
Performance Period, (c) pro-rating your Award to reflect the number of days you
actually spent in active service in your previous position, or (d) making such
other adjustments as the Committee deems appropriate to reflect your transfer to
a new position; provided, however, that the Committee may determine in its sole
discretion that no adjustment is necessary to this Agreement or Award.

 

11.     Withholding Taxes. The Company may require you to pay to the Company (or
the Company’s Subsidiary if you are an employee of a Subsidiary of the Company),
an amount the Company deems necessary to satisfy its (or its Subsidiary’s)
current or future obligation to withhold federal, state or local income or other
taxes that you incur as a result of the Award. With respect to any such required
tax withholding, the Company shall withhold from the payment to be issued to you
under this Agreement the amount necessary to satisfy the Company’s obligation to
withhold taxes.

 

12.     Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

 

13.     No Liability for Good Faith Determinations. The Company, the Committee
and the members of the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Award granted hereunder.

 

14.     Execution of Receipts and Releases. Any payment of cash to you, or to
your legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment, to execute a release and receipt therefor in such form as the Company
shall determine.

 

15.     Notice. All notices required or permitted under this Agreement must be
in writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.

 

16.     Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

 

5

--------------------------------------------------------------------------------

 

 

17.     Information Confidential. As partial consideration for the granting of
the Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.

 

18.     Nontransferability. Neither this Agreement nor this Award subject to
this Agreement shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance or garnishment by your
creditors or your beneficiary, except transfer by will or by the laws of descent
and distribution. All rights with respect to this Agreement shall be exercisable
during your lifetime only by yourself or, if necessary, your guardian or legal
representative.

 

19.     Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

 

20.     Severability. If any provision of this Agreement is held to be illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

21.     Amendment. Subject to Section 8, the Committee may amend this Agreement
at any time; provided, however, that no such amendment may adversely affect your
rights under this Agreement without your consent, except to the extent such
amendment is reasonably determined by the Committee, in its sole discretion, to
be necessary to comply with applicable law or to prevent a detrimental
accounting impact. No amendment or addition to this Agreement shall be effective
unless in writing.

 

22.     Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.

 

23.     Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of Texas, without
giving any effect to any conflict of law provisions thereof, except to the
extent Texas state law is preempted by federal law.

 

24.     Consent to Texas Jurisdiction and Venue. You hereby consent and agree
that state courts located in Harris County, Texas and the United States District
Court for the Southern District of Texas each shall have personal jurisdiction
and proper venue with respect to any dispute between you and the Company arising
in connection with the Award or this Agreement. In any dispute with the Company,
you will not raise, and you hereby expressly waive, any objection or defense to
any such jurisdiction as an inconvenient forum.

 

6

--------------------------------------------------------------------------------

 

 

25.       The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

 

26.     Clawback.     To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the
Committee, this Award and amounts or shares paid or payable pursuant to or with
respect to this Award shall be subject to the provisions of any applicable
clawback policies or procedures adopted by the Company or its affiliates, which
clawback policies or procedures may provide for forfeiture, repurchase and/or
recoupment of this Award and amounts paid or payable pursuant to or with respect
to such Award.  Notwithstanding any provision of the Agreement to the contrary,
the Company reserves the right, without your consent or the consent of any
beneficiary of this Award, to adopt any such clawback policies and procedures,
including such policies and procedures applicable to this Agreement with
retroactive effect. By your acceptance of a cash payment pursuant to this
Agreement, you are bound by such clawback policies or procedures and you may not
seek indemnification or contribution from the Company for any amounts clawed
back.

 

Executed by the Company as of the Award Date.

 

W&T Offshore, Inc.

 

By:
[image01.jpg]
    Tracy W. Krohn, Chief Executive Officer  

 

7

--------------------------------------------------------------------------------

 

 

Appendix A - For Annual Plan

 

Performance Goals

 

The Performance Goals for your 2019 Annual Incentive Award are set forth below
and will be utilized to calculate your Total Performance Score utilizing
straight-line interpolation. The Committee shall review, analyze and certify the
achievement of each of the criterion below, either for the Company or yourself,
as applicable, and shall determine the Total Performance Score according to the
aggregate number of points, expressed as a percentage, you receive from each of
the Performance Goals below. For the sake of clarity, with respect to negative
metrics such as LOE and G&A, HSE&R, and Cost Control, the Performance Goals
should be read as being below the “Threshold”, “Target” and “Maximum” levels.

 

2019 STI Plan                                        

Threshold

   

Points (%)

   

Target

   

Points (%)

   

Maximum

   

Points (%)

 

Production (MMBoe)

    13.2       10.0 %     13.6       20.0 %     14.3       40.0 %

Proved Reserves (MMBoe)

    80.0       7.5 %     84.0       15.0 %     88.0       30.0 %

LOE & G&A ($/boe)

  $ 17.83       5.0 %   $ 16.10       10.0 %   $ 14.55       20.0 %

Adjusted EBITDA Margin (%)

    52.0       5.0 %     57.0       10.0 %     62.0       20.0 %

HSE&R score (based on a combination of TIRR, INC Component and Spill Ratio -
please see table on A-3 for details)

    3.0       2.5 %     6.0       5.0 %     9.0       10.0 %

Cost control on capex spent on wells and P&A projects

    115.0 %     10.0 %     100.0 %     20.0 %     85.0 %     40.0 %

Wells coming in on time

 

60 days after Pre-Drill Estimated Date

      5.0 %  

Within 30 days after Pre-Drill Estimated Date

      10.0 %  

60 days ahead Pre-Drill Estimated Date

      20.0 %

Post Drill P50 reserves vs. Pre drill P50 reserves

    75.0 %     5.0 %     100.0 %     10.0 %     125.0 %     20.0 %

Total

            50.0 %             100.0 %             200.0 %

 

A-1

--------------------------------------------------------------------------------

 

 

Definitions

 

Threshold

 

Threshold amount must be reached to earn any points on a category by category
basis.

     

Points (%)

 

All points are rounded to the nearest tenth percent.

     

Production

 

Full year production volumes for 2019, but taking into account the effect of
property sales, if applicable as approved by the Compensation Committee.
(Measurement rounded to nearest tenth decimal.)

   

 

Proved Reserves

 

Total proved reserves at YE 2019 (Mboe): and taking into consideration the
effect of property sales year over year, if applicable as approved by the
Compensation Committee. (Measurement rounded to the nearest tenth decimal.)

     

LOE & G&A

 

At year-end 2019, the combined LOE and G&A per Boe (both measurements excluding
hurricane expenses, insurance credits for such expenses  and/or other
extraordinary event, as approved by the Compensation Committee. (Measurement
rounded to the nearest tenth decimal.)

     

Adjusted EBITDA Margin

 

Measurement rounded to the nearest tenth of a percent

     

HSE&R score

 

Measurement rounded to nearest tenth decimal. (please see table below for
performance ratios associated with HSE&R score points).

     

Cost control on capex and  P&A projects

 

Gross actual capex and P&A cost divided by gross pre-drill/AFE estimates (based
on drilling JV, Budget and/or AFE's) for:

   

1) all capex required to drill, complete and hookup new operated wells and Monza
wells,

   

2) all capex required to drill, complete and hookup new non-operated wells that
in total contributed 5% or more on a net basis to the total net capex and P&A
costs for 2019,

   

3) and other capex and P&A expense that individually contribute 5% or more on a
net basis to the total net capex and P&A costs for 2019

         

Metric will be weighted on project by project basis (25%) and cumulative basis
(75%).  Increased costs related to scope change such as management decision to
drill deeper and reaching target depth or additional capital costs related to
multiple completions due to finding more hydrocarbons than expected will be
considered for adjustments when calculation this metric.

         

Wells that were included in the calculation of this metric in previous years
will be excluded in the calculation of this metric for the 2019 program.  If
capex spent to date as of year-end 2019 to drill, complete and hookup a new well
represents less than 80% of the forecasted capex for that well, the well will be
excluded in calculating this metric for 2019.  Wells that commenced operations
in 2018 that were excluded in calculating this metric for 2018 (because there
was >20% of capital left to spend on the project beyond 2018 based on total
forecasted capex) will be included in the 2019 program, provided that at least
80% of the forecasts capital expenditures have been spent to date on the wells
by year-end 2019.  (Measurement rounded  to the nearest tenth of a percent.)

   

 

Wells coming in on time

 

The days between the actual date that initial production begins as compared to
the date designated in the pre-drill estimate (based on drilling JV, budget
and/or AFE's) on a project by project basis.  Total points per well dependent on
number of wells that come online in 2019. For instance, if there are 5 wells
that start producing in 2019 and all wells come online within 30 days of
pre-drill estimates, every well will receive 2.0%.  To better understand how
to extrapolate ward points between target and threshold or maximum levels
assuming 5 wells come online in 2019:  If estimated pre-drill initial production
date for a well was 5/15/19 and the well came online 45 days earlier on 4/1/19,
employees would receive 3.0% for this well for this category.  Timing delays
related to scope changes such as management decision to drill deeper after
reaching target depth or multiple completions due to finding more hydrocarbons
than expected will be considered for adjustment when calculating this metric. 
(Measurement rounded to the nearest tenth of a percent.)

   

 

Post drill P50 reserves vs. Pre drill P50 reserves

 

Post drill gross P50/2P reserves divided by Pre drill gross P50 reserves
(comparison on revenue from reserves before expense basis to account for changes
in oil/gas mix using the same price deck).  Metric will be weighted on both
project by project (25%) and cumulative (75%). Wells with expected IRR's over
100% that achieve post-drill IRR's > 100% will at a minimum receive threshold
points for this metric.   (Measurement rounded to the nearest tenth of
a percent.)

 

A-2

--------------------------------------------------------------------------------

 

 

HSE&R Score Calculation Details

 

Combined HSE Score:  0 to 9 points

 

 

 

 

TRIR Performance Level

     

Points

 

0.35

 

Maximum

 

3

 

0.45

 

Target

 

2

 

0.65

 

Threshold

 

1

 

       

 

 

       

 

 

Spill Performance Level

     

Points

 

0.2

 

Maximum

 

3

 

0.5

 

Target

 

2

 

1.0

 

Threshold

 

1

 

       

 

 

       

 

 

INC Performance Level

     

Points

 

0.020

 

Maximum

 

3

 

0.025

 

Target

 

2

 

0.030

 

Threshold

 

1

 

TRIR (Total Recordable Incident Rate): Total Number of Recordable Cases
(occupational injury requiring medical treatment) x 200,000/divided by total
hours worked by all employees during the year covered

Spill ratio: Barrels spilled / millions of barrels produced

INC to Component Ratio: Number of INCs (Incidents of Non-Compliance) / number of
components inspected by BSEE  

 

 

A-3